August 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            JEANNE BOWSER AND ALBERT SMITH, Appellants

NO. 14-14-00331-CV                          V.

         SANDRA BERGQUIST AND ROBERT PONDER, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 3, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Jeanne Bowser and Albert Smith, jointly and severally.
      We further order this decision certified below for observance.